Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 8, 2018

                                     No. 04-17-00685-CR

                                   Robert Miles DUNCAN,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CR-14-0000076
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
       After we granted appellant’s first motion for extension of time, his brief was due March
5, 2018. Appellant has now filed a second motion for extension of time asking for another thirty
days in which to file his brief. After review, we GRANT appellant’s motion and ORDER
appellant to file his brief in this court on or before April 3, 2018.

                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court